                                                                             Case 2:17-cv-02430-JAD-CWH Document 47 Filed 12/12/18 Page 1 of 4



                                                                         1   ALVERSON TAYLOR & SANDERS
                                                                             KURT R. BONDS, ESQ.
                                                                         2   Nevada Bar #6228
                                                                         3   ADAM R. KNECHT
                                                                             Nevada Bar No. 13166
                                                                         4   6605 GRAND MONTECITO PARKWAY
                                                                             SUITE 200
                                                                         5   LAS VEGAS, NEVADA 89149
                                                                         6   (702) 384-7000
                                                                             FAX (702) 385-7000
                                                                         7   efile@alversontaylor.com
                                                                             Attorneys for BioRegenerative
                                                                         8   Sciences, Inc. and NeoGenesis, Inc.
                                                                         9
                                                                                                        UNITED STATES DISTRICT COURT
                                                                        10                                FOR THE DISTRICT OF NEVADA
                                                                        11

                                                                        12    OSMOSIS LLC, a Colorado Limited Liability          CASE NO. 2:17-cv-02430-JAD-CWH
ALVERSON TAYLOR & SANDERS
                            6605 GRAND MONTECITO PARKWAY, SUITE 200




                                                                              Company,
                                                                        13
                                    (702) 384-7000 FAX (702) 385-7000




                                                                                      Plaintiff ,                                STIPULATION AND PROPOSED ORDER
                                      LAS VEGAS, NEVADA 89149




                                                                        14
                                                                              vs.                                                TO STAY UPCOMING CASE
                                                                                                                                 DEADLINES AND DEADLINES TO
                                                LAWYERS




                                                                        15
                                                                              BIOREGENERATIVE SCIENCES, INC. a                   RESPOND TO OUTSTANDING
                                                                        16    Nevada Corporation; and NEOGENESIS,                MOTIONS FOR 30 DAYS PENDING
                                                                              INC., a Nevada Corporation.                        SETTLEMENT
                                                                        17

                                                                        18            Defendants.

                                                                        19
                                                                                    IT IS HEREBY STIPULATED BY AND BETWEEN Plaintiff Osmosis, LLC (“Plaintiff”),
                                                                        20

                                                                        21   by and through its attorneys Eric Olsen, Esq. and Dylan T. Ciciliano, Esq. of Garman Turner Gordon

                                                                        22   LLP, and Defendants BioRegenerative Sciences, Inc. and NeoGenesis, Inc. (collectively
                                                                        23   “Defendants”) by and through their attorneys of record, Kurt R. Bonds, Esq. and Adam R. Knecht,
                                                                        24
                                                                             Esq. of Alverson Taylor & Sanders, and George Koons III, Esq. of Koons Law Group Ltd., that the
                                                                        25
                                                                             Parties do hereby stipulate and agree that all upcoming case deadlines and deadlines to respond to
                                                                        26
                                                                             outstanding motions be stayed for 30 days pending settlement of this matter as follows:
                                                                        27

                                                                        28
                                                                                                                             1                             KB/25230
                                                                             Case 2:17-cv-02430-JAD-CWH Document 47 Filed 12/12/18 Page 2 of 4



                                                                         1           A.      INTRODUCTION
                                                                         2           The parties have been involved in settlement negotiations and have reached an agreement in
                                                                         3
                                                                             principle as to the full and final release of all claims and counterclaims in this matter. The parties are
                                                                         4
                                                                             discussing specific settlement terms and request the Court stay upcoming case deadlines in order that
                                                                         5

                                                                         6   the parties may draft a mutually agreeable settlement agreement and general release. No trial date has

                                                                         7   been set in this matter.

                                                                         8           B.      PENDING MOTIONS AND UPCOMING DEADLINES
                                                                         9
                                                                                     The parties have the following upcoming deadlines and pending motions, which they request
                                                                        10
                                                                             be stayed for 30 days from their current deadlines:
                                                                        11
                                                                                     1.      December 13, 2018: Defendants’ response to Plaintiff’s Motion to Dismiss Answer to
                                                                        12
ALVERSON TAYLOR & SANDERS
                            6605 GRAND MONTECITO PARKWAY, SUITE 200




                                                                        13                Complaint and Defendants’ Counterclaim;
                                    (702) 384-7000 FAX (702) 385-7000
                                      LAS VEGAS, NEVADA 89149




                                                                        14           2.      December 17, 2018: Plaintiff’s responses to: (1) Defendants’ Motion for Leave to
                                                LAWYERS




                                                                        15                File Second Amended Answer and Second Amended Counterclaim; and (2) Defendants’
                                                                        16
                                                                                          Emergency Motion to Extend Discovery Deadlines;
                                                                        17
                                                                                     3.      January 2, 2019: Deadline for dispositive motions;
                                                                        18
                                                                        19           4.      January 7, 2019: Hearing on: (1) Plaintiff’s Motion to Dismiss Answer to Complaint

                                                                        20                and Defendants’ Counterclaim; and (2) Defendants’ Motion for Leave to File Second

                                                                        21                Amended Answer and Second Amended Counterclaim.
                                                                        22
                                                                             ///
                                                                        23

                                                                        24
                                                                             ///
                                                                        25

                                                                        26

                                                                        27   ///
                                                                        28
                                                                                                                                 2                               KB/25230
                                                                             Case 2:17-cv-02430-JAD-CWH Document 47 Filed 12/12/18 Page 3 of 4



                                                                         1          IT IS SO STIPULATED.
                                                                         2   DATED this 12th day of December, 2018.
                                                                         3
                                                                             GARMAN TURNER GORDON LLP
                                                                         4
                                                                             /s/ Stephen A. Davis
                                                                         5   ERIC OLSEN
                                                                         6   Nevada Bar No. 3127
                                                                             DYLAN T. CICILIANO
                                                                         7   Nevada Bar No. 12348
                                                                             STEPHEN A. DAVIS
                                                                         8   Nevada Bar No. 14185
                                                                             650 White Drive, Suite 100
                                                                         9
                                                                             Las Vegas, Nevada 89119
                                                                        10   Tel: (725) 777-3000
                                                                             Fax: (725) 777-3112
                                                                        11   Attorneys for Plaintiff Osmosis LLC
                                                                        12
ALVERSON TAYLOR & SANDERS
                            6605 GRAND MONTECITO PARKWAY, SUITE 200




                                                                        13   DATED this 12th day of December, 2018.
                                    (702) 384-7000 FAX (702) 385-7000
                                      LAS VEGAS, NEVADA 89149




                                                                        14   /s/ Adam R. Knecht
                                                                             ALVERSON TAYLOR & SANDERS
                                                LAWYERS




                                                                        15   KURT R. BONDS
                                                                        16   Nevada Bar No. 6228
                                                                             ADAM R. KNECHT
                                                                        17   Nevada Bar No. 13166
                                                                             6605 Grand Montecito Parkway, Suite 200
                                                                        18   Las Vegas, NV 89149
                                                                        19   Tel: (702) 385-7000
                                                                              Fax: (702) 385-7000
                                                                        20    KOONS LAW GROUP, LTD.
                                                                             GEORGE KOONS III
                                                                        21   Appearing Pro Hac Vice
                                                                             1153 Bergen Parkway, Suite 405
                                                                        22
                                                                             Evergreen, Colorado 80439
                                                                        23   Tel: (303) 600-8577
                                                                             Fax: (303) 974-1188
                                                                        24   Attorneys for Defendants Bioregenerative
                                                                             Sciences, Inc. and Neogenesis
                                                                        25

                                                                        26

                                                                        27

                                                                        28
                                                                                                                        3                KB/25230
                                                                             Case 2:17-cv-02430-JAD-CWH Document 47 Filed 12/12/18 Page 4 of 4



                                                                         1                                              ORDER
                                                                         2          The above Stipulation to Stay Upcoming Case Deadlines and Deadlines to Respond to
                                                                         3
                                                                             Outstanding Motions for 30 Days Pending Settlement is hereby GRANTED and the hearing
                                                                         4
                                                                             currently scheduled for January 7, 2019 [ECF No. 45] is VACATED until further notice. The parties
                                                                         5

                                                                         6   shall file a status update within 30 days of the entry of this order notifying the Court of any

                                                                         7   developments.

                                                                         8          IT IS SO ORDERED.
                                                                         9
                                                                                                                         ______________________________________
                                                                        10                                               UNITED STATES DISTRICT   COURT JUDGE
                                                                                                                                         MAGISTRATE

                                                                        11
                                                                                                                                 December 14, 2018
                                                                                                                         Dated: ________________________________
                                                                        12
ALVERSON TAYLOR & SANDERS
                            6605 GRAND MONTECITO PARKWAY, SUITE 200




                                                                        13
                                    (702) 384-7000 FAX (702) 385-7000
                                      LAS VEGAS, NEVADA 89149




                                                                        14
                                                LAWYERS




                                                                        15

                                                                        16

                                                                        17

                                                                        18
                                                                        19

                                                                        20

                                                                        21

                                                                        22

                                                                        23

                                                                        24

                                                                        25

                                                                        26

                                                                        27

                                                                        28
                                                                                                                            4                             KB/25230
